Slip Op. 15-118

                  UNITED STATES COURT OF INTERNATIONAL TRADE

WHEATLAND TUBE COMPANY,

                        Plaintiff,

             v.
                                                       Before: Leo M. Gordon, Judge
UNITED STATES,
                                                       Consol. Court No. 12-00296
                        Defendant.


                                      JUDGMENT

      Before the court is the U.S. Department of Commerce (“Commerce”) Final

Redetermination Pursuant to Court Remand (Oct. 13, 2015), ECF No. 52 (“Remand

Results”) in this action. In the Remand Results, Commerce “found no basis for making an

adjustment” to the antidumping duty rates for circular welded pipe imported from China

to account for the impact of the countervailing duty order on the same merchandise.

Remand Results at 6. All parties agree that the Remand Results comply with the court’s

instructions and should be sustained. Joint Status Report 1-2 (Oct. 19, 2015), ECF No.

54.

      Accordingly, it is hereby

      ORDERED that the Remand Results are sustained.


                                                         /s/ Leo M. Gordon
                                                       Judge Leo M. Gordon



Dated: October 22, 2015
       New York, New York